SULLIVAN, 0. J.
This is an action to compel the defendant to convey to the plaintiff, who is respondent here, certain premises situated in the village of Mountainhome, the title to which premises formerly was in one A. B. Clark. It appears that said Clark and his family, consisting of a wife and two children, had formerly resided on said premises, occupying it as their home; that while residing thereon said Clark filed a homestead declaration claiming said premises as a homestead under the laws'of this state; that more than a year prior to the commencement of this action said Clark had removed from said premises with his family to the state of Washington and had resided there ever since. The plaintiff alleges that through written correspondence with said Clark an agreement was entered into for the purchase of said premises whereby plaintiff became entitled to a conveyance for the asme; that said Clark, disregarding such agreement to convey, he and his said wife 'thereafter conveyed said premises, to the appellant McMannis. And it is alleged that the appellant took said conveyance with full notice of said agreement by Clark to convey said premises ‘to the respondent. Those allegations were put in issue by the answer, and for a separate defense it was alleged that the prem'ises in question constituted the homestead of Clark, and for that reason he could not make a valid contract for the conveyance thereof without the written consent of his wife. The issues 'thus made were tried by a jury and a verdict was rendered for the plaintiff, on which verdict a judgment was duly entered. A motion for a new trial was denied by the court. This appeal is ■from the order denying a new trial.
The court is called upon to decide two questions: 1. Was ’■-there a valid agreement betwen Clark and Mellen whéreby the ■former was to convey to the latter the premises in question? 2. Did the premises at the date of said agreement constitute a *423-homestead ?, In onr view of the case a proper answer to the ■second question will dispose of both questions, for if said premises constituted a valid homestead, the alleged agreement between Clark and Mellen could not be enforced, for the reason ■that Mrs. Clark did not join in that agreement. Counsel for respondent contends that the declaration of homestead relied on by appellant is fatally defective, in that it fails to state that the declarant is the head of a family.
Said homestead declaration is as follows:
“Know all men by these presents: That I do hereby certify and.declare that I am married and that I do now at the time of making this declaration, actually reside with my family on the land and premises hereinafter described. That my family consists of a wife and two children. That the land and premises on which I reside are bounded and described as follows, to ■ wit : Lying and being in the town of Mountainhome, in Elmore County, State of Idaho, and particularly described as follows: Lots five (5), six (6), seven (7) and eight (8) of block ten (10) of the town of Mountainhome, Elmore County, State of Idaho, according to the plat of said town now on file in the office of the recorder of said county. That it is my intention to use and claim the said lot of land and premises above described, together with the dwelling-house thereon and its appurtenances, and I do hereby select and claim the same as homestead. That 'the actual cash value of said property I estimate to be fifteen hundred dollars.
“In witness whereof, I have hereunto set my hand and seal this twentieth day of August, 1897.
“A. B. CLARK. (Seal.)”
Attached to said declaration is a proper certificate of ; acknowledgment.
Section 3071, Revised Statutes, provides what the declaration .of homestead must contain, and is as follows: “The declaration • of homestead must contain: 1. A statement showing that the person making it is the head of a family; or, when the declaration is made by the wife, showing that her husband has not made such declaration, and that she therefore makes the declara*424tion for their joint benefit; 2. A statement that ihe.person making it is residing on the premises, and claims them as a homestead; 3. A description of the premises; 4. An estimate of their actual cash value.”
The first subdivision of said section provides that such declaration must contain a statement showing that the "person making it is the head of a family.
Does the declaration contain a statement showing that said Clark was the head of a family at the date he made the declaration? He states therein that he is married; that he actually resides on the premises described in the declaration with his family; and that his family consists of a wife and two children. Whilst he does not state the ultimate fact, to wit, “that he is the head of a family,” we think the probative facts stated warrant the conclusion or the judicial inference that he is the head of a family and negatives any other inference. We are of the opinion that if a homestead declaration contains a statement of sufficient facts to warrant the conclusion that the person making it is the head of a family, it is sufficient, and is a substantial compliance with the provisions of subdivision 1 of said section in that regard.
Through motives of public policy and humanity to the debtor and his family, exemption and homestead laws have been_ enacted, and even aside from the provisions of section 4, Eevised Statutes, which provides that all statutes must be liberally construed, we can hardly conceive the necessity or propriety of strictly construing a statute having mercy and benevolence for its object.
It is contended by counsel for respondent that under the provisions of section 3059, Eevised Statutes, the wife is included in the phrase “head of a family,” and for that reason the husband is not necessarily the head of the family, and that the statements in said declaration of homestead are not sufficient to show that said Clark was the head of his family. Counsel cites Jones v. Waddy, 66 Cal. 457, 6 Pac. 93, as showing the change in section 1363 of the Civil Code of that state prior to its amendment in 1874. That section before amendment provided that the declaration of homestead must contain *425“A statement of the facts that show the person making it to be the head of a family.” After the amendment of 1874 the above-quoted provision read as follows: “A statement showing that the person making it is the head of a family.” In commenting on that amendment the court says in the opinion of Jones v. Waddy, supra, that “From the phraseology of the amendment it is manifest that the legislature intended to dispense with ‘a statement of the facts’ in a declaration from which the ultimate fact might be judicially inferred, and to require a simple statement or recital of the ultimate fact.” The court there holds that a statement in the declaration of homstead that the declarant is the head of a family is sufficient. But it does not hold, in terms or by inference, that the declaration there under consideration would have been held void if it had contained a statement of facts from which it could be judicially inferred that the declarant was the head of a family instead of a statement of the ultimate fact that the declarant was the head of a family.
We are clearly of the opinion that if the declaration of homestead contains a statement of probative facts sufficient to show that the declarant was qualified to make the declaration, the declaration is sufficient on the point under consideration to satisfy the requirements of said provision of section 3071, Be-vised Statutes.
The question of the abandonment of said homestead is suggested. Section 3041, Bevised Statutes, provides how a homestead may be abandoned. That section provides that a homestead can only be abandoned by a declaration of abandonment or a grant or conveyance thereof executed by the husband and wife if the claimant is married and by the claimant if unmarried. It will thus be seen that one spouse cannot sell and dispose of the homestead by grant or conveyance unless it is duly signed and acknowledged by both. And as that was not done in the alleged sale by Clark to respondent, it was not a sale that a court of equity can enforce.
For the foregoing reasons the judgment is reversed and the cause remanded with instructions to enter judgment in favor *426of the appellant. Costs of this appeal are awarded to the appellant.
Ailshie, J., concurs.
Stockslager, J., did not sit at the hearing and took no part in the decision of this case.